Epitomized Opinion
SULLIVAN, J.:
The defendant was convicted of rape under the statute. The defendant claimed that the court erred in admitting evidence of declarations to her aunt by the girl, made! eight (8) days after the alleged act. In the trial below the court had carefully and fully instructed the jury, giving it the law governing admissibility of such evidence and explanations were given to the jury by the prosecuting witness for her delay in exposing the secret. The appelate court held:
1. Under the rule laid down in 45 OS. 249, there was a reasonable explanation for the lapse of time, and the verdict showed that the jury considered that there was proof of sufficient cause for the delay, and its verdict should not be disturbed.
2. That this was a question entirely within the province of the jury, to be governed by all the facts and circumstances of the case. That the fact that excuses and explanations for the delay were given, justified the court in delivering his charge upon that issue, and brought the question within the province of the jury to decide it, as one of the elements necessary to be considered in order to reach a verdict.
The judgment of the court below was affirmed and remanded for execution of the judgment.